DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
____________________________________________________________________
Claims 1-5, 7-10, 13-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 10,745,325 in view of THEBAULT (US 2006/0141154) and LANDWEHR et al. (US 2016/0159066)
With respect to claim 1,  U.S. Patent No. 10,745,325 claims a method comprising infiltrating (e.g., applying) a porous fiber preform (claim 1), made of ceramic (claim 7), with a slurry made of carrier fluid and a first plurality of solid particles (Claim 1); drying the slurry to form a green body, then machining the green body preform to a target dimension (Claim 1) depositing a protective layer  and then infiltrating the structure with a molten material (claim 1). The protective layer is a ceramic tape (Claim 2 and 5). 
U.S. Patent No. 10,745,325 does not explicitly claim that the slurry is applied to the outer surface, drying removes the liquid carrier and that machining is polishing. 
THEBAULT discloses a method for making a CMC part (Paragraphs [0001]-[0003]) comprising; providing a mixture (e.g., slurry) comprising a preceramic polymer, particles and an organic solvent (e.g., liquid carrier) (Paragraphs [0043]-[0053]; Figures 1-3); applying the mixture to a part to the surface of the preform to infiltrate (Paragraph [0063]; Figure 1) to form a shape of the CMC part (Paragraphs [0057] and [0058]); removing the liquid carrier via drying (Paragraph [0059]) and the surface layer is polished to return it to its initial shape (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply the slurry of U.S. Patent No. 10,745,325 to the surface of the part, remove the liquid carrier upon drying and then polishing the resultant slurry as taught by THEBAULT so as to fill in the pores on the surface of the preform and ensure the final shape of said part. 
U.S. Patent No. 10,745,325 does not explicitly claim applying pressure to the tape. LANDWEHR et al. discloses that the tape is laminated via heat and pressure (Paragraphs [0022] [0032]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply heat and pressure to the tape of U.S. Patent No. 10,745,325, as taught by LANDWEHR et al. so as to consolidate the tape with the slurry and preform. 
With respect to claim 2, THEBAULT discloses that the slurry is applied by spraying (Paragraph [0019]). 
With respect to claim 3, 
With respect to claim 4, THEBAULT discloses that polishing can adjust the dimensions and give a mirror appearance to the surface of the part. (Paragraph [0067]). While THEBAULT doesn’t explicitly disclose the claimed surface roughness. However, the courts have generally held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II, A. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the surface roughness of the slurry surface to about 300 microns or less, so that the desired smoothness is achieved and provide the desired gripping strength to the tape. Specifically, a rougher surface would provide a surface that the tape could more easily grip, while a smoother surface would provide the desired mirror polish. 
With respect to claim 5, THEBAULT discloses that the thickness is between 25 and 150 microns (Paragraph [0067]). 
With respect to claim 7, LANDWEHR et al. discloses that the pressure is less than about 1000 psi (Paragraph [0032]). 
With respect to claim 8, LANDWEHR et al. discloses that pressure is applied by autoclave lamination (Paragraph [0022]).
 With respect to claim 9, LANDWEHR et al. discloses that the temperature is less than about 212 F (e.g., less than about 100 C) (Paragraph [0032]). 
With respect to claim 10, LANDWEHR et al. discloses that a plurality of tape are applied to the surface (Paragraph [0021]). 
Claim 13 is rejected by claim 6 of U.S. Patent No. 10,745,325. 
Claim 14
Claim 15 is rejected by claim 4 of U.S. Patent No. 10,745,325. 
Claim 16 is rejected by claim 3 of U.S. Patent No. 10,745,325. 
With respect to claims 17 and 18, LANDWEHR et al. discloses that the plurality of tapes may comprise two or more materials in them (Paragraph [0029]). Also that they may contain different chemical compositions (Paragraph [0029]). Thus, the “varying amounts” of the two or more materials of each tape includes 0 wt% of material from the other tape. 
Moreover, by having 0 wt% of the material of the first tape in the second tape, there is a gradation of composition from whatever is present in the first tape to nothing in the second tape. 
With respect to claim 20, THEBAULT discloses that the thickness is between 25 and 150 microns (Paragraph [0067]). U.S. Patent No. 10,745,325 claims a tape thickness of between 25 and 750 microns (Claim 12). Thus, together the engineered surface has a thickness of 50 microns and up to 850 microns. 
With respect to claim 21, a plurality of successive layers of the mixture are applied to fill infiltrate the part (Paragraphs [0061]-[0063], [0065]) and ceramicizing (e.g., pyrolyzing) the CMC part at a first temperature (Paragraphs [0060]) after each coating is applied (Paragraphs [0070]-[0072]). Thus, the first infiltration represents the ceramic slurry of claim 21 while the second infiltration represents the slurry from claim 1. 
Claim 22 is rejected by claims 9 and 7 of U.S. Patent No. 10,745,325. 
With respect to claim 23, THEBAULT discloses the production of a gas turbine engine component (Paragraph [0007]). 


Claims 1, 2, 4, 6, 8, 9, 11, 13-16, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 7, 9, 10, 13, 15, 16 and 20 of copending Application No. 16/524,397 in view of HARRIS et al. (US 2016/0230570).
With respect to claim 1, copending Application No. 16/524,397 claims a method to produce a protective surface on a CMC comprising applying a slurry layer to a surface of a fiber preform (Claim 1) wherein the slurry comprises ceramic particles in a liquid carrier that is removed upon drying the slurry layer to form a particulate (Claim 6). The dried slurry is then machined to improve surface smoothness. Afterwards, a ceramic tape is applied to the machined surface (Claim 1) and the tape comprises second particulate solids (claim 10). Heat and pressure are applied to consolidate and bond the tape to the machined surface (Claim 1) and then the layers are infiltrated with molten material and cooled (Claim 3). 
Copending Application No. 16/524,397 does not explicitly claim that the machining is polishing. HARRIS et al. discloses that machining can generally include polishing to remove at least some of the excess material to reduce a dimension of the composite article and facilitate fit of the composite article with another component (Paragraph [0052]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to polish the slurry when machining, as taught by HARRIS et al. so as to remove some of the excess material and bring the part to the desired dimensions and smoothness. 
Claim 2 is rejected by claim 5 of copending Application No. 16/524,397. 
Claim 4 is rejected by claim 9 of copending Application No. 16/524,397. 
Claim 6 is rejected by claims 13 and 10 of copending Application No. 16/524,397. 
Claim 8 is rejected by claim 15 of copending Application No. 16/524,397. 
Claim 9 
Claim 11 is rejected by claim 7 of copending Application No. 16/524,397. 
Claim 13 is rejected by claim 7 of copending Application No. 16/524,397.
Claim 14 is rejected by claim 10 of copending Application No. 16/524,397. 
Claim 15 is rejected by claims 7 and 10 of copending Application No. 16/524,397. 
Claim 16 is rejected by claims 7 and 10 of copending Application No. 16/524,397. 
Claim 21 is rejected by claim 3 of copending Application No. 16/524,397
Claim 23 is rejected by claim 20 of copending Application No. 16/524,397. 
This is a provisional nonstatutory double patenting rejection.

Claim 19 is/are rejected under the grounds of nonstatutory double patenting as being unpatentable over copending Application No. 16/524,397 in view of HARRIS et al. (US 2016/0230570) as applied to claims 1, 2, 4, 6, 8, 9, 11, 13-16, 21 and 23 above, and further in view of SHIM et al. (US 2016/0214907).
With respect to claim 19, modified copending Application No. 16/524,397 does not explicitly claim a silicon bond coat underlying an environmental barrier coating. SHIM et al. discloses a silicon based bond coat with a ceramic top coat as a environmental barrier coating (Paragraph [0034]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a silicon based bond coat between the preform and barrier coating on the structure of copending Application No. 16/524,397, as taught by SHIM et al. so that the fiber structure can be protected from hot gasses. 



Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LANDWEHR et al. (US 2016/0159066) disclose a method for making a ceramic matrix composite (Abstract)  having a machined surface (e.g., engineered surface) (Paragraphs [0012] and [0028]). The method comprises, applying a slurry to a ceramic fiber preform (Paragraphs [0011] and [0018]); machining the preform (Paragraph [0028]); applying a flexible tape to the preform (Paragraphs [0011]) after applying the slurry to the preform. The tape layer is laminated to the preform (Paragraph [0022]) and then they are together infiltrated with molten material to form the CMC component (Paragraph [0025]; Figure 3). 
THEBAULT (US 2006/0141154) discloses a method for making a CMC part (Paragraphs [0001]-[0003]) comprising; providing a mixture comprising a preceramic polymer, particles and an organic solvent (e.g., first organic compound) (Paragraphs [0043]-[0053]; Figures 1-3); applying the mixture to a part to infiltrate (Paragraph [0063]) to form a shape of the CMC part (Paragraphs [0057] and [0058]); removing the first organic compound via drying (Paragraph [0059]); and a plurality of successive layers of the mixture are applied to fill infiltrate the part (Paragraphs [0061]-[0063], [0065]) and ceramicizing (e.g., pyrolyzing) the CMC part at a first temperature (Paragraphs [0060]) after each coating is applied (Paragraphs [0070]-[0072]). 
HARRIS et al. (US 2016/0230570) discloses that machining can generally include polishing to remove at least some of the excess material to reduce a dimension of the composite article and facilitate fit of the composite article with another component (Paragraph [0052]). 
While LANDWEHR et al. discloses a general machining before or after ceramisizing, it isn’t generally disclosed that the slurry is machined after it has been dried. THEBAULT 
Moreover, Claim 1 recites a method including generally conventional steps of fiber preform slurry infiltration, followed by drying and subsequently infiltration of a molten infiltrant. These steps are generally taught by HARRIS et al.  (US 2016/0230570) and BOROM et al. (US 5,015,540).  It is known in the art to perform “green machining” as it provides for economic and material property benefits over machining of post sintered / melt infiltrated SiC surfaces. Such is generally taught by LAU et al. ( US 5,840,221), CORMAN et al. (US 2007/0092762), SHIM et al. (US 2016/0326064) and LANDWEHR et al. (US2016/0159066).  But the prior art does not explicitly teach the interposition of a protective layer deposition step onto the green body preform as claimed between such a green machining step and the molten infiltration step.  The art has instead disclosed application of additional protective layers prior to green machining and / or machining post green state or molten infiltration Such prior art explicitly teach benefits to applying the coating prior to green machining, therefore moving the step to after machining would appear to contradict the guidance of such art.   Therefore performing the recited steps in claimed order within the context of the full claim would appear patentable over the art. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745